Citation Nr: 0939492	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Entitlement to service connection for a right leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984 and from July 1985 to December 2003.  His 
military service included a period of service with the Air 
National Guard.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In pertinent part, the RO denied the 
claims on appeal as well as a claim for posttraumatic stress 
disorder (PTSD).  The Veteran was notified of the decision in 
May 2006.  He filed a timely notice of disagreement (NOD) 
with respect to all three issues.  The statement of the case 
(SOC) issued in January 2008 addressed only the issues listed 
on the cover page of the instant decision, and the Veteran 
perfected his appeal as to these matters in February 2008.  
Also in January 2008, a Decision Review Officer granted 
service connection for dysthymic disorder (claimed as 
possible PTSD).  As such, there no longer remains a claim in 
controversy as to that issue.   See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) ("the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.")  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A Remand is necessary to obtain outstanding treatment records 
of the Veteran.  During his July 2009 Board hearing, the 
Veteran testified that he sought treatment for his left hip 
and right leg in September 2003 or October 2003.  BVA 
Transcript at 11.  He specifically reported treatment for the 
claimed disorders by his primary care provider in Virginia 
Beach -- Dr. Oduyelu at Salem Prime Care -- and that she had 
referred him for diagnostic testing at Portsmouth Naval 
Hospital.  BVA Transcript at 7-8.  The Board is aware that 
this treatment would have taken place prior to the Veteran's 
discharge from service.  The Veteran did not previously 
report treatment by Dr. Oduyelu and/or Salem Prime Care.  
Rather, he had reported treatment by the TriCare outpatient 
clinic in Virginia Beach and the Portsmouth Naval Medical 
Center.  Records were received from both facilities.  

The records obtained from Portsmouth Naval Hospital include 
radiologic examination reports dated in June 2007 and 
February 2008 showing a referral by Dr. Oduyelu.  The record 
does not, however, contain any underlying treatment records 
of the Veteran by Dr. Oduyelu.  And, although the references 
to Dr. Oduyelu seem to show that she was associated with the 
TriCare clinic in Virginia Beach, the records from that 
facility in the claims folder do not contain any entries 
dated in 2003.  The Board is also unclear whether Salem Prime 
Care is a separate facility from the TriCare outpatient 
clinic in Virginia Beach.  Upon Remand, such clarification 
must be sought, as well as attempts to obtain records from 
Dr. Oduyeu, notably in 2003.  38 C.F.R. § 3.159(c)(1), (2).  
If no records exist, this should be specifically delineated 
in a written response.  Id.

In this case, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration of the claims.  38 C.F.R. § 3.159(c)(4).  
Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in- service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 
38 C.F.R. § 3.159(c).  The Court cautioned in McClendon that 
an "absence of actual evidence is not substantive 'negative 
evidence.'"  It further noted that an indication that a 
current disability "may" be associated with service is a low 
threshold.

While the Veteran was afforded a VA examination in December 
2005, at the time there was no left hip pathology.  A right 
leg condition was also not diagnosed.  Since the examination, 
the report of a February 2008 magnetic resonance imaging 
(MRI) study of the right hip contains a reference to mild 
degenerative changes involving the left hip.  Records from 
Portsmouth Naval Hospital show continued complaints of left 
hip, right thigh, and groin pain.  

Although the Veteran's service treatment records are negative 
for either a left hip or right leg disability, the Veteran 
testified in July 2009 that both disabilities stemmed from 
the same incident (jumping out of a helicopter in Honduras) 
and that beginning in 2002, just prior to his discharge from 
service, he has had continued complaints of left hip and 
right leg pain.  BVA Transcript at 3-4, 11.  In his 
substantive appeal, the Veteran also maintains that the 
claimed disorders are the result of not only getting in and 
out of helicopters and vehicles, but 20 years of physical 
training and carrying heavy rucksacks during deployments.
 
The Board notes that service connection is currently in 
effect for right hip trochanteric bursitis with degenerative 
arthropathy and sacroiliac dysfunction with degenerative 
changes.  In light of the Veteran's continued complaints of 
left hip and right leg pain, as well as the current findings 
of degenerative changes of the left hip and some question as 
to whether the claimed disabilities are related to or 
symptoms of the service connected disabilities, a Remand for 
VA examination is necessary.  38 U.S.C.A. § 5103A; McClendon, 
supra.  The record does not contain sufficient information to 
address whether any currently diagnosed left hip or right leg 
disability is etiologically related to an incident of the 
Veteran's active service or to a service-connected 
disability.  38 U.S.C.A. § 5103A; McClendon, supra.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999).  The question of 
etiology of the claimed left hip and right leg conditions 
must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Upon Remand, attempts should also be made to obtain any 
outstanding service personnel records of the Veteran.  The 
Veteran has indicated in various statements and in testimony 
before the Board that his left and right leg conditions were 
the results of incidents during deployments "all over the 
world."  See VA Form 9 received in February 2008.  However, 
a preliminary review of the Veteran's DD-214s show no foreign 
service and those entries contained in the service personnel 
records do not show deployments outside the continental 
United States.  However, it appears that temporary duty 
assignments (TDY) are not of record.  The RO should attempt 
to obtain these records and any other record of deployment 
from the appropriate record depository.  38 C.F.R. 
§ 3.159(c)(2).

In addition, ongoing VA medical records pertinent to the 
issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met, and should give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  Finally, although the Veteran was 
given the notice required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), with the May 2006 letter informing him 
of the April 2006 rating decision that is the subject of this 
appeal, the RO should ensure that he is again given such 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain treatment 
records of the Veteran from (a) Dr. 
Oduyelu dated from 2003 to the present 
either at Salem Prime Care (if it is a 
separate facility) or the outpatient 
TriCare clinic at Virginia Beach and (b) 
any ongoing treatment records from 
Portsmouth Naval Hospital and TriCare 
Virginia Beach.  The record must contain 
written documentation as to whether Salem 
Prime Care is a separate entity/treatment 
facility from the TriCare outpatient 
clinic in Virginia Beach.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  

3.  If the RO determines that there are 
no records of treatment of the Veteran by 
Dr. Oduyelu from either Salem Prime Care 
or the outpatient TriCare clinic in 
Virginia Beach dated in 2003, the RO 
should contact the National Personnel 
Records Center (NPRC) or any appropriate 
record depository to determine whether 
there are any outstanding service 
treatment records of the Veteran dated in 
2003.  All requests for records and their 
responses should be clearly documented in 
the claims folder.  

4.  The RO should obtain any outstanding 
service personnel records of the Veteran, 
to include overseas deployments and TDYs, 
from the NPRC or any other appropriate 
record depository.  All requests for 
records and their responses should be 
clearly documented in the claims folder.  
If necessary, the Veteran should be 
requested to provide more detailed 
information concerning any overseas 
deployments and TDYs to assist in 
obtaining such records.

5.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination.  The 
claims folder should be provided to and 
reviewed by each examiner in conjunction 
with the examination.  The examiner 
should review the relevant evidence in 
the claims file in conjunction with the 
examination, to include the service and 
post-service treatment records and 
diagnostic studies.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should offer an 
opinion as to whether the Veteran has a 
currently diagnosed right leg condition 
and a currently diagnosed left hip 
condition, including arthritis, and, for 
each currently diagnosed left hip and 
right leg condition, the examiner should 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the diagnosed disability is related 
to the Veteran's period of military 
service on any basis or to a service 
connected disability, i.e. a symptom of 
or proximately due to or the result of 
the service connected right hip bursitis 
with degenerative arthropathy and/or 
sacroiliac dysfunction.  The examiner 
must provide complete rationale for all 
conclusions reached.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claims.  38 C.F.R. 
§ 3.655. 

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran should be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


